Determination unanimously modified in the exercise of discretion and as modified confirmed without costs in accordance with the following Memorandum: Petitioner commenced this CPLR article 78 proceeding to review a summary criminal contempt adjudication made against her by respondent during the course of a criminal trial at which petitioner was a material witness. We conclude that respondent’s finding of summary criminal contempt was authorized because petitioner’s contemptuous, evasive and insolent behavior while on the witness stand, displayed in the immediate view and presence of the court, disrupted the orderly proceedings of the court and demonstrated a lack of respect for the authority of the court (see, Judiciary Law § 750 [A] [1]; People v Schenkman, 46 NY2d 232; Matter of Katz v Murtagh, 28 NY2d 234, 238; *1070Matter of Kunstler v Galligan, 168 AD2d 146, affd 79 NY2d 775; cf., Matter of Williams v Cornelius, 76 NY2d 542, 546).
We modify the determination, however, to vacate the punishment imposed, and to impose as a punishment the jail time already served by petitioner. In our view, that punishment is sufficient to vindicate the authority and dignity of the court. (Original Proceeding Pursuant to Article 78.) Present—Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.